                                             Case 5:15-cr-00315-LHK Document 48 Filed 04/12/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12        UNITED STATES OF AMERICA,                       Case No. 15-CR-00315-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                          ORDER DENYING COMPASSIONATE
                                                                                            RELEASE
                                  14              v.
                                                                                            Dkt. No. 42
                                  15        SALVADOR PENALOZA DUARTE,
                                  16                    Defendant.

                                  17

                                  18           Defendant Salvador Penaloza Duarte (“Defendant”) is currently in the custody of the

                                  19   Bureau of Prisons (“BOP”) and incarcerated at the Correctional Institution North Lake (“CI North

                                  20   Lake”). Defendant moves for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A),

                                  21   also known as compassionate release. ECF No. 42. The government opposes the motion. ECF

                                  22   No. 46. The United States Probation Office rejected Defendant’s release plan. ECF No. 44. For

                                  23   the reasons set forth below, the Court DENIES Defendant’s motion.

                                  24   I.      LEGAL STANDARD

                                  25           18 U.S.C. § 3582(c) allows a court to modify a defendant’s “term of imprisonment . . .

                                  26   upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant.” A

                                  27   defendant may bring a § 3582(c) motion after he has “fully exhausted all administrative rights to

                                  28                                                    1
                                       Case No. 15-CR-00315-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                             Case 5:15-cr-00315-LHK Document 48 Filed 04/12/21 Page 2 of 8




                                   1   appeal a failure of the Bureau of Prisons” to bring the motion on his behalf, or after “the lapse of

                                   2   30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is

                                   3   earlier.” 18 U.S.C. § 3582(c)(1)(A).

                                   4           The statute governing motions for sentence reductions, 18 U.S.C. § 3581(c)(1)(A), requires

                                   5   that courts “consider[] the factors set forth in section 3553(a).” Those factors include, among other

                                   6   things, the nature and circumstances of the offense and the history and characteristics of the

                                   7   defendant; the need for the sentence imposed to reflect the seriousness of the offense, to promote

                                   8   respect for the law, to provide just punishment for the offense, to afford adequate deterrence to

                                   9   criminal conduct, to protect the public from further crimes of the defendant, and to provide the

                                  10   defendant with needed medical care in the most effective manner; and the need to avoid

                                  11   unwarranted sentence disparities among defendants with similar records who have been found

                                  12   guilty of similar conduct. 18 U.S.C. § 3553(a).
Northern District of California
 United States District Court




                                  13           “[A]fter considering the factors set forth in § 3553(a) to the extent applicable,” a court may

                                  14   grant the motion to reduce the defendant’s sentence in two circumstances. As relevant here, a

                                  15   court may reduce a defendant’s sentence if it finds “extraordinary and compelling reasons warrant

                                  16   such a reduction” and that “such a reduction is consistent with applicable policy statements issued

                                  17   by the Sentencing Commission.” Id. § 3582(c)(1)(A). The relevant Sentencing Commission

                                  18   policy statement enumerates several “extraordinary and compelling reasons.” U.S. Sentencing

                                  19   Guidelines (“U.S.S.G”) § 1B1.13(1)(A) & cmt. 1. A defendant fulfills one of the enumerated

                                  20   reasons when the defendant is “suffering from a serious physical or medical condition . . . that

                                  21   substantially diminishes the ability of the defendant to provide self-care within the environment of

                                  22   a correctional facility and from which he or she is not expected to recover.” Id. § 1B1.13 cmt.

                                  23   1(A)(ii). The Commission also requires that the defendant not pose a danger to the safety of the

                                  24   community. Id. § 1B1.13(2).

                                  25   II.     DISCUSSION

                                  26           In analyzing whether a defendant is entitled to compassionate release under 18 U.S.C.

                                  27   § 3582(c)(1)(A)(i), courts determine whether a defendant has satisfied three requirements. First, a

                                  28                                                     2
                                       Case No. 15-CR-00315-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                           Case 5:15-cr-00315-LHK Document 48 Filed 04/12/21 Page 3 of 8




                                   1   defendant must exhaust his administrative remedies. Second, a defendant must establish that the

                                   2   § 3553(a) sentencing factors “are consistent with” granting a motion for compassionate release.

                                   3   United States v. Trent, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9, 2020). Third, a defendant

                                   4   must demonstrate that “extraordinary and compelling reasons”—as defined by the applicable

                                   5   Sentencing Commission policy statement—“warrant . . . a reduction.” 18 U.S.C.

                                   6   § 3582(c)(1)(A)(i).

                                   7          Here, the government concedes that Defendant has exhausted his administrative remedies

                                   8   and therefore satisfies the first requirement under Section 3582. ECF No. 46 at 2. Thus, only the

                                   9   second two requirements are at issue in the instant case.

                                  10          A. Defendant fails to demonstrate extraordinary and compelling reasons justifying
                                                 compassionate release.
                                  11
                                              At the time of Defendant’s sentencing on May 18, 2016, Defendant was 39 years old, was
                                  12
Northern District of California




                                       5’11”, and weighed approximately 200 pounds. Presentence Investigation Report (“PSR”) ¶ 45,
 United States District Court




                                  13
                                       ECF No. 25. Defendant’s PSR reports that in 2011, Defendant suffered a hernia and a serious
                                  14
                                       back injury at work. Id. Defendant has damage to two discs in his lower back and “is always in
                                  15
                                       severe pain.” Id. Defendant’s PSR also notes that Defendant has had varicose veins since
                                  16
                                       childhood. Id.
                                  17
                                              In his motion, Defendant indicates that his age and health issues make him susceptible to
                                  18
                                       severe illness or death from COVID-19. ECF No. 42 at 2, 3. Defendant does not identify his age
                                  19
                                       in his motion. ECF No. 42. However, based on Defendant’s birthdate in his PSR, Defendant is
                                  20
                                       currently 44 years old. Defendant’s current age of 44 does not place him in a high-risk age group
                                  21
                                       for severe COVID-19 illness. In fact, the Centers for Disease Control (“CDC”) state that the risk
                                  22
                                       of getting severely ill from COVID-19 increases with age: “For example, people in their 50s are at
                                  23
                                       higher risk for severe illness than people in their 40s. Similarly, people in their 60s or 70s are, in
                                  24
                                       general, at higher risk for severe illness than people in their 50s. The greatest risk for severe
                                  25
                                       illness from COVID-19 is among those aged 85 or older.” See Older Adults, CDC,
                                  26
                                       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last visited
                                  27

                                  28                                                      3
                                       Case No. 15-CR-00315-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                           Case 5:15-cr-00315-LHK Document 48 Filed 04/12/21 Page 4 of 8




                                   1   April 8, 2021). Indeed, “8 out of 10 COVID-19 deaths reported in the U.S. have been in adults 65

                                   2   years old and older.” Id.

                                   3          Defendant identifies a variety of health conditions in his motion, including hemiplegia,

                                   4   asymptomatic varicose veins, “morbid obesity,” two dislocated discs, memory loss, head pain,

                                   5   nosebleeds, poor vision, chest pain, and lack of energy. ECF No. 42 at 4. Of these conditions,

                                   6   only obesity is identified by the CDC as a medical condition which may increase a person’s risk of

                                   7   severe illness from COVID-19. See People with Certain Medical Conditions, CDC,

                                   8   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

                                   9   conditions.html (last visited April 8, 2021).

                                  10          The CDC defines a person as obese when his Body Mass Index (“BMI”) is between 30 and

                                  11   less than 40 and defines a person as severely obese when his BMI is 40 or greater. See People

                                  12   with Certain Medical Conditions, CDC (Mar. 29, 2021), https://www.cdc.gov/coronavirus/2019-
Northern District of California
 United States District Court




                                  13   ncov/need-extra-precautions/people-with-medical-conditions.html. Defendant does not identify

                                  14   his current weight or BMI in his motion. Based on Defendant’s height of 5’11” and weight of

                                  15   approximately 200 pounds in Defendant’s PSR, Defendant has a BMI of approximately 27.9. PSR

                                  16   ¶ 45; see also Adult BMI Calculator, CDC,

                                  17   https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calculat

                                  18   ca.html (last visited Apr. 12, 2021). Thus, Defendant does not qualify as obese and thus lacks a

                                  19   medical condition that may increase his risk of severe illness from COVID-19.

                                  20          Moreover, Defendant has already contracted and recovered from COVID-19. Defendant

                                  21   speculates that his health conditions put him in “grave danger of suffering severe consequences

                                  22   should he be re-infected.” ECF No. 42 at 4. The government notes in its opposition that

                                  23   Defendant tested positive for COVID-19 in May 2020 and has recovered, “vitiating any medical

                                  24   emergency.” ECF No. 46 at 9. The government contends that Defendant’s concern that his

                                  25   medical conditions would cause severe illness or death from COVID-19 are belied by his

                                  26   recovery. Id.

                                  27          Defendant, who is 44 years old, does not have a medical condition that may increase his

                                  28                                                   4
                                       Case No. 15-CR-00315-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                           Case 5:15-cr-00315-LHK Document 48 Filed 04/12/21 Page 5 of 8




                                   1   risk of serious illness from COVID-19, and recovered from COVID-19 last year, has failed to

                                   2   demonstrate extraordinary and compelling reasons justifying compassionate release.

                                   3          B. The Section 3553(a) factors do not warrant sentence reduction in the instant case.

                                   4          The Court also denies Defendant’s motion for compassionate release for another

                                   5   independent reason: “the factors set forth in section 3553(a).” 18 U.S.C. § 3582(c)(1)(A). Those

                                   6   factors include, among other things, the nature and circumstances of the offense and the history

                                   7   and characteristics of the defendant; the need for the sentence imposed to reflect the seriousness of

                                   8   the offense, to promote respect for the law, to provide just punishment for the offense, to afford

                                   9   adequate deterrence to criminal conduct, to protect the public from further crimes of the defendant,

                                  10   and to provide the defendant with needed medical care in the most effective manner; and the need

                                  11   to avoid unwarranted sentence disparities among defendants with similar records who have been

                                  12   found guilty of similar conduct. 18 U.S.C. § 3553(a).
Northern District of California
 United States District Court




                                  13          On February 3, 2016, Defendant pleaded guilty to two counts of distribution of

                                  14   methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A)(viii). See Minute

                                  15   Entry from Change of Plea Hearing, ECF No. 24; Indictment, ECF No. 6. Specifically, on July

                                  16   22, 2014, Defendant sold approximately half a pound of methamphetamine that was 99.2% pure to

                                  17   an undercover agent. PSR ¶¶ 6-7. On September 18, 2014, Defendant sold approximately a

                                  18   pound of methamphetamine that was 99.4% pure to the same undercover agent. Id. ¶ 8. On May

                                  19   28, 2015, Defendant agreed to meet with the undercover agent to sell two kilograms of

                                  20   methamphetamine. Id. ¶ 10. Defendant was arrested during this third transaction with more than

                                  21   2 kilograms of 100% pure methamphetamine. Id. In total, Defendant was the sole distributor of

                                  22   approximately 2.67 kilograms of methamphetamine across the three transactions. Id.

                                  23          In a search of Defendant’s apartment on the day of his arrest for the instant offense, law

                                  24   enforcement found a sawed-off shotgun, a revolver, 22 rounds of ammunition, four digital scales,

                                  25   and plastic bags containing methamphetamine, cocaine, and marijuana. PSR ¶¶ 11-12. The

                                  26   sawed-off shotgun was unregistered and had an obliterated serial number. ECF No. 26 at 4-5.

                                  27          At the time of his arrest, Defendant was prohibited from possessing firearms and

                                  28                                                     5
                                       Case No. 15-CR-00315-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                           Case 5:15-cr-00315-LHK Document 48 Filed 04/12/21 Page 6 of 8




                                   1   ammunition because of his two prior convictions for domestic violence and because of his

                                   2   unlawful immigration status in the United States. Id. at 4-5. Moreover, it is unlawful for anyone

                                   3   regardless of criminal history or immigration status to possess an unregistered sawed-off shotgun.

                                   4   Id. at 5. Moreover, it is unlawful for the shotgun to have an obliterated serial number. Id.

                                   5          As to Defendant’s two domestic violence offenses, one occurred on April 27, 2006, when

                                   6   Defendant struck his then-girlfriend on the head four times and slapped her face while she was

                                   7   feeding their 8-month-old baby. PSR ¶ 29. Defendant then took the baby away from the victim

                                   8   and told the victim to leave the residence. Id. After leaving the residence, the victim called the

                                   9   police. Id. As a result of Defendant’s strikes and slap, the victim suffered redness and swelling in

                                  10   her face and head as well as a cut on her lip. Id. For this offense, Defendant was sentenced to 48

                                  11   months of probation and 21 days in county jail on May 24, 2006. Id. On December 21, 2006,

                                  12   Defendant’s probation was revoked, and a bench warrant was issued. Id.
Northern District of California
 United States District Court




                                  13          At the time of the April 27, 2006 incident, the victim stated that she had been in an abusive

                                  14   relationship with Defendant for the past year and that she feared for herself and her baby. Id. The

                                  15   victim stated that 6 months prior Defendant threw the victim down to the ground which caused the

                                  16   victim to hit the corner of the bed and suffer a laceration on her upper lip which required 5

                                  17   stitches. Id. Defendant took the victim to the hospital and told the victim to state that she had

                                  18   fallen from the bed. Id. The victim also stated that on another occasion Defendant threw the

                                  19   victim down to the bed, which caused the victim to hit the back of her head on the wall. Id. The

                                  20   couple’s two month old baby was on the bed when this took place. Id. The victim did not report

                                  21   these two incidents because she feared that Defendant would take the baby away from her. Id.

                                  22          Defendant’s second domestic violence offense took place on December 5, 2009. PSR ¶ 30.

                                  23   On that day, the victim called Defendant to ask about money for their child. Id. When the victim

                                  24   could not contact Defendant, the victim and her two roommates went to Defendant’s home

                                  25   address. Id. The victim approached Defendant on the sidewalk outside the residence to tell

                                  26   Defendant that she needed money for their child. Id. In response, Defendant pushed the victim in

                                  27   the chest, called her the daughter of a whore, and threatened to kill her. Id. After the victim

                                  28                                                     6
                                       Case No. 15-CR-00315-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                           Case 5:15-cr-00315-LHK Document 48 Filed 04/12/21 Page 7 of 8




                                   1   returned to her vehicle, Defendant opened the vehicle door and kicked the victim in the chest. Id.

                                   2   For this offense, Defendant was sentenced to 36 months of probation and 30 days in county jail.

                                   3   Id. At the time of the December 5, 2009 incident, the victim reported that Defendant had hit the

                                   4   victim in the past and that they have approximately 6 additional incidents of violence. Id.

                                   5             In the instant criminal case, each of Defendant’s two methamphetamine distribution counts

                                   6   of conviction have a 120 month or ten year mandatory minimum term of imprisonment by statute.

                                   7   PSR ¶ 55. In fact, Defendant sold more than 53 times the minimum quantity needed to trigger the

                                   8   120 month mandatory minimum term. Id. at 19. Defendant’s United States Sentencing

                                   9   Guidelines range was 188 to 235 months. Id. ¶ 56. The government and the United States

                                  10   Probation Office recommended a low end sentence of 188 months. Id. at 18. Defendant requested

                                  11   a downward departure or a downward variance to the 120 month mandatory minimum term of

                                  12   imprisonment. ECF No. 27. On May 18, 2016, the Court sentenced Defendant to 150 months of
Northern District of California
 United States District Court




                                  13   imprisonment, consisting of 150 months on each count, to be served concurrently. Judgment, ECF

                                  14   No. 30.

                                  15             Defendant has been in federal custody since May 28, 2015. PSR ¶ 3. Assuming

                                  16   Defendant qualifies for good time credits, Defendant’s projected release date is January 21, 2026.

                                  17   See Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last visited April

                                  18   12, 2021). Thus, Defendant’s motion requests that he be released nearly 5 years early and before

                                  19   Defendant has served the ten year mandatory minimum term of imprisonment.

                                  20             The Third and Fifth Circuits have held that district courts may consider the length of time

                                  21   remaining on a defendant’s sentence when determining whether to grant compassionate release.

                                  22   See United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir. 2020) (holding that a district court

                                  23   did not abuse its discretion in denying compassionate release based on the defendant’s having

                                  24   served only 19 months of a 180 month sentence); United States v. Chambliss, 948 F.3d 691, 694

                                  25   (5th Cir. 2020) (holding that a district court did not abuse its discretion in denying compassionate

                                  26   release based, in part, on the defendant’s having served only 14 years of a 30 year sentence).

                                  27   Moreover, United States District Judge Jon Tigar of the Northern District of California concluded

                                  28                                                       7
                                       Case No. 15-CR-00315-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
                                             Case 5:15-cr-00315-LHK Document 48 Filed 04/12/21 Page 8 of 8




                                   1   that permitting compassionate release for a defendant who “has served only roughly 20 percent of

                                   2   his sentence . . . would not satisfy ‘the need for the sentence imposed to reflect the seriousness of

                                   3   the offenses, to promote respect for the law, and to provide just punishment for the offense.’ Nor

                                   4   would it ‘afford adequate deterrence to criminal conduct’ or adequately ‘protect the public from

                                   5   further crimes of the defendant.’” United States v. Furaha, 445 F. Supp. 3d 99, 103 (N.D. Cal.

                                   6   2020) (citation omitted) (original ellipses omitted) (quoting 18 U.S.C. § 3553(a)(2)(A)-(C)).

                                   7   United States District Judge Richard Seeborg of the Northern District of California has likewise

                                   8   held that, “[t]he length of the sentence remaining is an additional factor to consider in any

                                   9   compassionate release analysis,” with a longer remaining sentence weighing against granting any

                                  10   such motion. United States v. Connell, No. 18-CR-00281-RS-1, 2020 WL 2315858, at *6 (N.D.

                                  11   Cal. May 8, 2020).

                                  12           The Court finds that granting Defendant’s motion for compassionate release would not
Northern District of California
 United States District Court




                                  13   reflect the seriousness of the offense, promote respect for the law, provide just punishment for the

                                  14   offense, afford adequate deterrence to criminal conduct, or avoid unwarranted sentence disparities

                                  15   among defendants with similar records who have been found guilty of similar conduct as required

                                  16   by 18 U.S.C. § 3553(a).

                                  17   IV.     CONCLUSION
                                  18           For the foregoing reasons, the Court DENIES Defendant’s motion for compassionate

                                  19   release.

                                  20   IT IS SO ORDERED.

                                  21   Dated: April 12, 2021

                                  22                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28                                                     8
                                       Case No. 15-CR-00315-LHK
                                       ORDER DENYING COMPASSIONATE RELEASE
